Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 11, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, and thereby any claims depending thereon, it is unclear if claim 7 intends to claim only the structure of a wick element or the structure of a humidifier. The claim recites providing the phosphate removing material at a wall of a first chamber in the humidifier, but the claim itself is not directed to a humidifier structure – only to a wick structure which may be utilized in a humidifier. The preamble establishes a scope only including a wick, but the claim expands the scope to include a humidifier structure along with a wick structure, rendering the overall scope of the claim unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarva (US20150338119A1) in view of Banister (WO2016154469A1).
Regarding claim 7, McGarva teaches a wick element for use in a humidifier, wherein the wick is configured as a replaceable or refillable unit (Figures 3-4, ¶37), and wherein the wick is provided at a wall of a first chamber in the humidifier (Figure 1: 1201).
McGarva does not disclose wherein the wick, i.e. the replaceable unit, contains an immobilized phosphate removing material which is configured to reduce a concentration phosphate in water before evaporation and wherein the wick is impregnated and coated with the phosphate removing material.
However, Banister discloses an evaporative wick with an immobilized, impregnated phosphate removing material and contemplates both impregnation and coating of the phosphate removing material into the wick (“By designing cross linked polymers that have excess reactive molecules within the polymer matrix, whether the molecules are trapped within the matrix or part of a polymer chain or linked to the outside surfaces of the polymer matrix, the polymers can have functional molecular charges left available, after the polymer cross linking process.” , “The present invention also provides a hydrophilic polymer loaded substrate cloth, fibers or filter media wherein the substrate is used as a mat or device mat that absorbs and releases water over a desired period of time, wherein the period of time is controlled be the polymer density, porosity, polymer chain length and molecular affinity for water. In such embodiment, the polymer loaded substrate preferably may be used in contact with agriculture runoff to remove Ammonia, Nitrate, Nitrite, Phosphorus, Potassium or other components from agriculture runoff water and allow water to pass through or over the substrate.”, “The previously described hydrophilic polymer matrix (1) is used as a wicking mechanism in a water purification device. The polymer matrix absorbs the water from the water inlet (8) and at a determined rate wicks the water into an evaporation chamber (3) the high surface area of the polymer matrix increases the evaporation rate substantially faster than that of standing water. The polymer matrix is also antimicrobial and anti- fungal due to the excess reactive molecules.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to construct the wick of McGarva as one which has a phosphate removing material impregnated therein and coated thereon in order to remove any environmental contaminants in the water and to provide anti-fungal and antimicrobial effects.
Such a modification would also provide the phosphate removing material at the wall of the first chamber because the wick is at the wall of the first chamber.
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGarva (US20150338119A1) in view of Banister (WO2016154469A1) as applied to claim 7, further in view of Hasan (US20080223789A1) and Uwe (US4752395).
Regarding claims 8 and 11 McGarva as modified teaches all of the limitations of claims 7, but does not disclose utilizing ferritin as the phosphate removing material.
However, it is known in the filtration art to utilize ferritin to remove phosphates from water (Hasan ¶22, ¶20) more quickly than other filtration methods (Hasan, ¶12). Furthermore, it is known in the filtration art to utilize ferritin on a porous carrier (col. 10, line 32, for example).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize ferritin as the phosphate removal material in McGarva as modified in order to improve the removal efficiency and time in McGarva as modified.
Allowable Subject Matter
Claims 1-6, 9-10, and 12-13 are allowed.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The amendment must not alter the scope in such an effect as to remove the allowable subject matter from the claim. At this juncture, the allowable subject matter is considered to be the same as that of claim 1.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the provision of both a wick element and a replaceable or refillable unit, which is provided at a first wall of the first chamber, where both the wick and unit are contain an immobilized phosphate removing material.
While the prior art recognizes the utilization of phosphate removing materials in water filtration, there is insufficient evidence to suggest that it would have been obvious to one of ordinary skill in the art at the time of filing to provide two elements as claimed which contain the material.
McGarva provides a humidifier with a wick element and also notes that an anti-bacterial cartridge may be utilized (¶52-58). However, there is no disclosure of placing the cartridge on a wall of the first chamber. Moreover, there is no discussion as to what is utilized as the anti-bacterial component.
Eda discloses utilizing an anti-bacterial cartridge on the cap of a water reservoir, which may be broadly considered a wall of the reservoir, corresponding to a wall of the container of McGarva. However, the phosphate removing material would also need to be included in the anti-bacterial cartridge to provide the claimed invention.
Therefore, in order to arrive at the claimed invention from the prior art, one of ordinary skill in the art would have to (1) provide an anti-bacterial cartridge as taught by McGarva, (2) recognize from Eda that such a cartridge may be placed on a “wall” of the water chamber of McGarva, (3) from Banister recognize that a phosphate removing material should be used for the anti-bacterial cartridge, and finally, (4) provide both of these elements in the claimed configuration. Without more direction from the prior art, it would not be prima facie obvious to one of ordinary skill in the art at the time of filing to move the antibacterial cartridge of McGarva to a wall of McGarva’s water chamber and to also utilize a phosphate removing material therein because it is not immediately clear from the prior art that this specific construction (1) exists and (2) is blatantly advantageous in the device of McGarva.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763